Citation Nr: 1818228	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected status left post pectoralis repair with scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from May 1984 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran was provided a letter that the undersigned had retired from the Board in error.

The Board remanded this matter for further development in November 2016 and May 2017.


FINDING OF FACT

For the entire appellate period, the Veteran's status left post pectoralis repair with scar has manifested in slight muscle disability.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for service-connected status left post pectoralis repair with scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5302 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and the Veteran has not asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim for an increased rating, and his appeal was remanded twice to schedule new examinations.  Following the most recent May 2017 remand, the AOJ verified the Veteran's current address and attempted to contact him via telephone, but he did not respond.  The Veteran is expected to cooperate in the efforts to adjudicate his claim; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds the existing examinations to be adequate upon which to adjudicate the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the August 2016 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's status left post pectoralis repair with scar has been rated as 0 percent disabling under Diagnostic Code 5302.

The provisions of Diagnostic Code 5302 provide that the function of Muscle Group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle; and acts with Group III in forward and backward swinging of the arm.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The diagnostic code provides a zero percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  The Veteran is service-connected for the nondominant hand.  A 20 percent rating requires moderate or moderately severe injury.  A 30 percent rating requires severe injury.  38 C.F.R.  4.73, Diagnostic Codes 5302, 5303.

On October 2009 VA examination, the Veteran reported localized, sharp pain in the joint area once per day lasting around an hour.  He rated the pain as a 7 out of 10, and noted it was exacerbated by physical activity and relieved by rest, ice, and heat packs.  He reported loss of strength and pain, but no weakness, fatigability, impairment of coordination, or inability to control movement.  He stated he had tightness, and that lifting at certain angles, pressure directly on the area, some weightlifting, and swinging a baseball or softball bat caused pain.

Physical examination revealed no loss of deep fascia or muscle substance, and no impairment of muscle tone.  No other symptoms were noted.  Range of motion was within normal limits bilaterally, including after repetitive use.  The examiner also noted there was a superficial linear scar 5 cm by 1 cm that was not painful, with no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not cause limitation of motion or function.

On March 2015 VA examination, the Veteran reported his condition had worsened over the years and caused pain while sleeping and led to muscle spasms and strain while lifting objects.  The examiner noted the Veteran did not have any known fascial defects or evidence of fascial defects associated with his muscle injury.  He reported pain aggravated by prolonged typing, but no other signs or symptoms attributable to muscle injury.  Muscle strength testing was normal.  The examiner also noted one 5 x 1 cm linear scar on the left shoulder that was not painful or unstable.

On review of the record, the Board finds that the disability picture presented by the Veteran's status left post pectoralis repair with scar does not warrant a compensable rating.  38 C.F.R. § 4.73, Diagnostic Code 5302.  For the entire appellate period, the Veteran's status left post pectoralis repair with scar has been best described as slight muscle disability, as exemplified by the October 2009 and March 2015 VA examinations.  The Board acknowledges the Veteran's August 2016 hearing testimony that the examinations focused unduly on his nonproblematic scar versus the muscle or related skeletal system.  However, as noted previously, the Veteran did not report to his recently-scheduled examinations, so the Board must rely on the evidence of record.  The Board has also considered the Veteran's lay testimony regarding the level of severity of the pain and symptoms related to this disability.  In determining the rating, the Board has considered this testimony in concert with the objective medical determinations regarding the severity of the disability.  Considering the medical training and expertise, the Board finds that the medical evidence of record reflects the level of disability and, on this basis, a grant of a higher rating is not warranted.  Again in this regard, the Board sought additional medical evidence to support higher ratings, but the Veteran did not respond to attempts to schedule him for this additional examination.

Based on that, the preponderance of the evidence does not show more than slight muscle disability.  The Board encourages the Veteran to submit a new claim if he continues to believe his condition has worsened and is willing to attend an examination.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms and finds there is no distinct period during which a higher/staged rating is warranted.

Accordingly, the Board finds that entitlement an initial compensable disability evaluation for service-connected status left post pectoralis repair with scar is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement an initial compensable disability evaluation for service-connected status left post pectoralis repair with scar is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


